—Appeal from an order of Supreme Court, Monroe County (Cornelius, J.), entered March 5, 2002, which granted the motion of defendants Andrew Meloni, Sheriff of Monroe County, and County of Monroe seeking summary judgment dismissing the second amended complaint against them.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs with respect to defendant Andrew Meloni, Sheriff of Monroe County (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051 [1990]) and with respect to defendant County of Monroe (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pine, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.